Case 2:18-cr-00331-GW Document 40 Filed 04/09/19 Page 1 of 7 Page ID #:173




 1 BROWNE GEORGE ROSS LLP
   Thomas P. O’Brien (State Bar No. 166369)
 2   tobrien@bgrfirm.com
   Ivy A. Wang (State Bar No. 224899)
 3   iwang@bgrfirm.com
   David J. Carroll (State Bar No. 291665)
 4   dcarroll@bgrfirm.com
   Nathan F. Brown (State Bar No. 317300)
 5   nbrown@bgrfirm.com
   2121 Avenue of the Stars, Suite 2800
 6 Los Angeles, California 90067
   Telephone: (310) 274-7100
 7 Facsimile: (310) 275-5697
 8 Attorneys for Defendant
   Arman Gabaee, aka “Arman Gabay”
 9
10                           UNITED STATES DISTRICT COURT
11         CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
12
13 UNITED STATES OF AMERICA,                   Case No. 2:18-cr-00331-GW
                                               Hon. George Wu
14              Plaintiff,
                                               DEFENDANT ARMAN GABAEE’S
15       vs.                                   UNOPPOSED EX PARTE
                                               APPLICATION TO PERMIT
16 ARMAN GABAEE, aka “Arman                    TRANSFER OF OWNERSHIP
                                               INTERESTS
17 Gabay,”
18         Defendant.
19                                             Trial Date:        September 10, 2019
                                               Status Conference: August 29, 2019
20
21
22
23
24
25
26
27
28
                                                                Case No. 2:18-cr-00331-GW
     DEFENDANT ARMAN GABAEE’S UNOPPOSED EX PARTE APPLICATION TO PERMIT TRANSFER OF
                                OWNERSHIP INTERESTS
Case 2:18-cr-00331-GW Document 40 Filed 04/09/19 Page 2 of 7 Page ID #:174




 1        Defendant Arman Gabaee, by and through his attorneys, hereby applies for a
 2 Court order permitting the transfer of Mr. Gabaee’s ownership interests in certain
 3 properties owned by limited liability companies and limited partnerships to other
 4 limited partnerships in which Mr. Gabaee owns an equal interest. As a condition of
 5 his pretrial release, Mr. Gabaee may not “sell, transfer, or give away any personal
 6 asset valued at $100,000 or more without notifying and obtaining permission of the
 7 court . . . .” C.D. Cal. Release Order and Bond Form, May 16, 2018, ECF No. 7.
 8 Although it is unclear whether the proposed transfer consists of Mr. Gabaee’s
 9 “personal” property as referenced in his bond conditions, out of an abundance of
10 caution, Mr. Gabaee requests the Court’s permission to transfer the identified
11 ownership interests.
12        Specifically, Mr. Gabaee wishes to transfer his ownership interests in certain
13 properties currently owned by several limited liability companies and limited
14 partnerships to other limited partnerships in which he maintains an equal ownership
15 interest. See Letter from Andrew D. Copans, 1. To be clear, Mr. Gabaee’s
16 beneficial ownership of the underlying properties will not change; he merely seeks
17 to change the form in which the properties are held. Id. These proposed transfers
18 will also have no impact on Mr. Gabaee’s net worth. Id. Accordingly, Mr. Gabaee
19 respectfully requests that the Court grant permission to allow Mr. Gabaee to make
20 the above-requested transfers.
21        //
22        //
23        //
24        //
25        //
26        //
27        //
28        //
                                          -1-                    Case No. 2:18-cr-00331-GW
      DEFENDANT ARMAN GABAEE’S UNOPPOSED EX PARTE APPLICATION TO PERMIT TRANSFER OF
                                 OWNERSHIP INTERESTS
Case 2:18-cr-00331-GW Document 40 Filed 04/09/19 Page 3 of 7 Page ID #:175




 1        The Government, by and through its counsel Assistant United States Attorney
 2 Lindsey Dotson, has confirmed that it has no opposition to the proposed transfers.
 3 See Decl. of Nathan Brown ¶ 2.
 4 Dated: April 9, 2019                BROWNE GEORGE ROSS LLP
 5                                        Thomas P. O’Brien
                                          Ivy A. Wang
 6                                        David J. Carroll
 7                                        Nathan F. Brown

 8                                     By:        /s/ Thomas P. O’Brien
 9                                                Thomas P. O’Brien
                                       Attorneys for Defendant
10                                     Arman Gabaee, aka “Arman Gabay”
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                         -2-                    Case No. 2:18-cr-00331-GW
     DEFENDANT ARMAN GABAEE’S UNOPPOSED EX PARTE APPLICATION TO PERMIT TRANSFER OF
                                OWNERSHIP INTERESTS
Case 2:18-cr-00331-GW Document 40 Filed 04/09/19 Page 4 of 7 Page ID #:176




 1                     DECLARATION OF NATHAN F. BROWN
 2        I, Nathan F. Brown, declare and state as follows:
 3        1.     I am an attorney at law, duly admitted to practice before this Court and
 4 all courts of the State of California. I am an associate with Browne George
 5 Ross LLP, counsel of record for Defendant Arman Gabaee, aka “Arman Gabay,” in
 6 this matter. I have firsthand, personal knowledge of the facts set forth below and if
 7 called as a witness could competently testify thereto. I make this declaration in
 8 support of Defendant Arman Gabaee’s Unopposed Ex Parte Application to Permit
 9 Transfer of Ownership Interests (the “Application”).
10        2.     At or about 11:00 a.m. on April 8, 2019, I contacted Assistant United
11 States Attorneys Ruth Pinkel and Lindsey Dotson via e-mail, informing them of Mr.
12 Gabaee’s intention to request Court approval of the proposed transfer of ownership
13 interests. I also asked whether the government would take a position on the request.
14 Ms. Dotson responded on April 9, 2019, stating that the government did not oppose
15 the proposed transfers. Attached as Exhibit A is a true and correct copy of Ms. Ms.
16 Dotson’s e-mail.
17        Executed this ninth day of April 2019, at Los Angeles, California.
18        I declare under penalty of perjury under the laws of the United States of
19 America that the foregoing is true and correct.
20
21                                             /s/ Nathan F. Brown
                                               Nathan F. Brown
22
23
24
25
26
27
28
Case 2:18-cr-00331-GW Document 40 Filed 04/09/19 Page 5 of 7 Page ID #:177




                     Exhibit A
           Case 2:18-cr-00331-GW Document 40 Filed 04/09/19 Page 6 of 7 Page ID #:178


Nate Brown

From:                                    Dotson, Lindsey (USACAC) <Lindsey.Dotson@usdoj.gov>
Sent:                                    Tuesday, April 9, 2019 11:12 AM
To:                                      Nate Brown; Pinkel, Ruth (USACAC)
Cc:                                      Thomas P. O'Brien; Ivy A. Wang; David J. Carroll
Subject:                                 RE: U.S. v. Gabaee - Proposed Transfer of Commercial Property [IWOV-
                                         DOCSLA.FID343495]


Nate,

Based on the representations in your email and letter, the government would not oppose the proposed transfers. Thank
you.

Best,
Ruth and Lindsey

Lindsey Greer Dotson | Assistant United States Attorney
U.S. Attorney’s Office | Criminal Division | Public Corruption and Civil Rights Section
1500 United States Courthouse | 312 North Spring Street | Los Angeles, California 90012
T: 213.894.4443 | F: 213.894.0141 | lindsey.dotson@usdoj.gov

From: Nate Brown <nbrown@bgrfirm.com>
Sent: Monday, April 8, 2019 11:02 AM
To: Pinkel, Ruth (USACAC) <RPinkel@usa.doj.gov>; Dotson, Lindsey (USACAC) <ldotson@usa.doj.gov>
Cc: Thomas P. O'Brien <tobrien@bgrfirm.com>; Ivy A. Wang <iwang@bgrfirm.com>; David J. Carroll
<dcarroll@bgrfirm.com>
Subject: U.S. v. Gabaee - Proposed Transfer of Commercial Property [IWOV-DOCSLA.FID343495]

Good morning Ruth and Lindsey,

Mr. Gabaee is currently exploring the prospect of transferring his ownership interests in certain real properties through
several limited liability companies and limited partnerships into other limited partnerships in which he maintains an
equal ownership interest. This will not result in any change to his overall ownership interest in any of these properties,
but merely changes the form in which they are held. These proposed transfers will also have no impact on Mr. Gabaee’s
overall net worth. Please see the attached letter for more information on the proposed transfers.

We do not believe Mr. Gabaee’s ownership interests in these properties would be considered personal property under
Mr. Gabaee’s Conditions of Pretrial Release. In fact, we think that commercial transactions such as these were the
reason we specifically created a carve out to the Conditions, limiting them to require Court approval for only personal
assets.

However, out of an abundance of caution, the bankers and transactional lawyers that are facilitating this transfer of
form would like to obtain the Court’s approval for the proposed transfers. Could you please inform us as to the
government’s position on the proposed transfers?

Thank you,

Nate Brown
BROWNE GEORGE ROSS LLP
Los Angeles • New York • San Francisco
                                                                  1
        Case 2:18-cr-00331-GW Document 40 Filed 04/09/19 Page 7 of 7 Page ID #:179
801 S. Figueroa Street, Suite 1800
Los Angeles, California 90017
Main 213.725.9800 | Fax 213.725.9808
nbrown@bgrfirm.com
www.bgrfirm.com




____________________________________________________________________

This e-mail message may contain legally privileged and/or confidential information. If you are not the intended
recipient(s), or the employee or agent responsible for delivery of this message to the intended recipient(s), you
are hereby notified that any dissemination, distribution or copying of this e-mail message is strictly prohibited.
If you have received this message in error, please immediately notify the sender and delete this e-mail message
from your computer.
______________________________________________________________________




                                                         2
